DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Invention I, claims 1-16, in the reply filed on August 5, 2022 is acknowledged.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 5, 2022.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted March 9, 2021 has been received and considered by the Examiner.
The Information Disclosure Statements (IDSs) filed August 2, 2021 and November 11, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because both documents contain either Foreign Patent Documents or Non Patent Literature Documents for which neither an English translation nor an English Abstract has been provided.  Both documents have been placed in the application file, but the stricken information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “at least one protrusion partially bent and protruding from the two buffer plates to be in contact with each other”.  It is unclear what is being brought in contact with each other, i.e. the protrusions or another portion of the two buffer plates.  For examination purposes, the Examiner is interpreting that the protrusions are in contact with each other.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 12, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (KR 2011-0130277) (a raw machine translation).
Regarding claim 1, Hong et al. teaches a battery module (battery pack 100) comprising:
a case (case 110) providing an internal space (main frame 111, side covers 101, 102 and seal cover 115 create an internal space; Figs. 1 and 2);
a plurality of battery cells (plurality of unit cells 120) disposed in the internal space of the case (Figs. 1 and 2); and
at least one cooling unit (heat exchange unit 130) interposed between the plurality of battery cells to be in surface contact with the plurality of battery cells and dissipating heat generating by the plurality of battery cells (paras. [0029], [0030], [0032] and [0034]),
 wherein the case comprises:
a main frame (main frame 111) having two open sides (para. [0033]; Fig. 1 and 2); and 
side covers coupled to the two open sides of the main frame (para. [0033]; Figs. 1 and 2).
The recitation "dissipating heat generating by the battery cells” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 10, Hong et al. teaches a battery module wherein the case further comprises at least one sealing cover (upper cover 115) coupled to a coupling portion (terminals 121 and 122; alternatively, the connection between the upper cover 115 and the terminals 121 and 122) between the main frame and the side covers, to seal the internal space (Figs. 1 and 2). 
Regarding claim 12, Hong et al. teaches a battery module wherein the at least one sealing cover comprises a gas outlet (air vent 116) to allow a gas from the plurality of battery cells to be discharged gas externally (para. [0046]; Figs. 1 and 2).  
The recitation "to allow a gas from the plurality of battery cells to be discharged gas externally” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 13, Hong et al. teaches a battery module wherein each of the side covers comprises:
a side plate (flat face of front plate 101 and flat face of rear plate 102) disposed to be in surface contact with the battery cover (Figs. 1 and 2); and
a side frame disposed along the periphery of the side plate and bonded to the main frame (the edges of front plate 101 and the edges of rear plate 102; Figs. 1 and 2; para. [0033]).  
Regarding claim 16, Hong et al. teaches a battery module (battery pack 100) comprising:
a case (case 110) providing an internal space (main frame 111, side covers 101, 102 and seal cover 115 create an internal space; Figs. 1 and 2);
a plurality of battery cells (plurality of unit cells 120) disposed in the internal space of the case (Figs. 1 and 2), and
wherein the case includes a main frame (main frame 111) of which two sides are open (para. [0033]; Fig. 1 and 2), side covers coupled to the two open sides of the main frame to provide the internal space (para. [0033]; Figs. 1 and 2), and at least one sealing cover (upper cover 115) coupled to a coupling portion (terminals 121 and 122; alternatively, the connection between the upper cover 115 and the terminals 121 and 122) between the main frame and the side covers, to seal the internal space (Figs. 1 and 2). 

Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (DE 102011053940) (a raw machine translation).
Regarding claim 1, Wu teaches a battery module wherein (battery pack 201, 202) comprising:
a case (The frame 22 has an inner surface 24 and an outer surface 25, the two opposite side walls being defined as a left sidewall 26 and a right sidewall 27, respectively.) providing an internal space (para. [0016]; Figs. 1 and 2);
a plurality of battery cells (individual batteries 21) disposed in the internal space of the case (Figs. 1 and 2); and
at least one cooling unit (cooling elements 30) interposed between the battery cells to be in surface contact with the battery cells and dissipating heat generating by the battery cells externally (paras. [0015] – [0021]).  
Regarding claim 2, Wu teaches a battery module wherein the at least one cooling unit comprises:
a cooling plate disposed in such a manner that two surfaces of the cooling plate are in surface contact with the plurality of battery cells (paras. [0015] – [0021]); and 
a heat dissipating member coupled to the cooling plate and exposed outwardly of the main frame (para. [0015] – [0021]).
Regarding claim 15, Wu is silent regarding a battery module further comprising an elastic member interposed between the heat dissipating member and the main frame.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of the Wu by incorporating an elastic member interposed between the heat dissipating member and the main frame in order to absorb any forces and/or vibrations experienced and to protect the cells and the heat dissipating member if and when the battery pack/module is dropped.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. as applied to claim 1 above, and further in view of Larsson (EP 2916366) (a raw machine translation).
Regarding claim 3, Hong et al. teaches a battery module wherein the main frame includes a protrusion and the side covers include a groove, and the main frame is coupled with the side covers by inserting the protrusion into the groove and securing the protrusion (the protrusion of the main frame fits into or around the groove of each side cover; Figs. 1 and 2).  Hong et al. is silent regarding a battery module wherein the main frame includes a protrusion and the side covers include a groove, and the main frame is coupled with the side covers by inserting the protrusion into the groove and welding the protrusion.  However, Larsson teaches that it is known in the art for battery module to have a main frame that is coupled with a side cover by welding (paras. [0036] and [0041]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Hong et al. wherein the main frame includes a protrusion and the side covers include a groove, and the main frame is coupled with the side covers by inserting the protrusion into the groove and welding the main frame to the side covers as taught by Larsson as welding is a well known way to connect main frames and side covers (paras. [0036] and [0041]; as a result of the instant modification, one of ordinary skill in the art can appreciate that the protrusion is welded when the side covers are welded to the main frame).  
Claim 3 is considered a product-by-process claim as a result of the limitation “welding the protrusion”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. as applied to claim 1 above, and further in view of Jin (US 2015/0221996).
Regarding claim 4, Hong et al. is silent regarding a battery module wherein the main frame comprises two buffer plates positioned within the main frame, and the two buffer plates are spaced apart from each other by a predetermined distance.  However, Jin teaches that it is known in the art for a battery module to have a main frame comprising two buffer plates (closely adhered parts 220; para. [0034]) positioned within the main frame (Figs. 1 and 4), and the two buffer plates are spaced apart from each other by a predetermined distance (the distance of the two batteries is a predetermined distance; Fig. 4).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main frame of Hong by incorporating two buffer plates positioned within the main frame, and the two buffer plates are spaced apart from each other by a predetermined distance as taught Jin in order to mitigate the mechanical stresses arising from cell expansion during cell charge and discharge (Jin, para. [0042]).  
Regarding claim 6, modified Hong et al. teaches a battery module further comprising at least one cell guide (flow path tubes 132) disposed to correspond to contours of the plurality of battery cells (Hong, Figs. 1 and 4).  
Regarding claim 7, modified Hong et al. teaches a battery module wherein at least one cell guide has a shape formed by bending a central portion of a linear member in such a manner that two ends of the linear member are perpendicular to each other (Figs. 1 and 4).  
Regarding claim 8, Hong et al. is silent regarding a battery module wherein at least one cell guide is disposed on the two buffer plates or on a cooling plate disposed in the at least one cooling unit.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of cell guides such that the cell guides are disposed on the two buffer plates and the cooling plate disposed in the at least one cooling unit when such an arrangement helps to effectuate the cooling of the battery cells within the battery module.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. as applied to claim 3 above, and further in view of Larsson (EP 2916366) (a raw machine translation).
Regarding claim 9, Hong et al. is silent regarding a battery module wherein the main frame and the side covers are formed of a resin material, and are bonded to each other by laser welding.  However, Larsson teaches that it is known in the art to have a battery module wherein all of the main frame and the side covers are formed of a resin material [Acrylonitrile butadiene styrene (ABS) and expanded polypropylene (EPP)], and are bonded to each other by ultrasonic or vibration welding (paras. [0036] and [0041]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Hong et al. to incorporate all of the main frame and the side covers formed of a resin material, and are bonded to each other by ultrasonic or vibration welding as taught by Larsson when the material improves the thermal isolation for the energy storage cells and the cooling plates/heat dissipation member (Larsson, para. [0037]). 
Regarding the main frame and the side covers being bonded to each other by laser welding, it would have been obvious to one of ordinary skill in the art to further modify bonding the main frame and the side covers by using a laser welding in place of a ultrasonic or a vibration weld as laser welding is a common welding process.
Claim 9 is considered a product-by-process claim as a result of the limitation “bonded to each other by laser welding”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. as applied to claim 10 above, and further in view of Larsson (EP 2916366) (a raw machine translation).
Regarding claim 11, Hong et al. is silent regarding a battery module wherein a portion of the at least one sealing cover is formed of a material having elasticity.  However, EP teaches that it is known in the art to have a battery module wherein a portion of the at least one sealing cover (lid 316) is formed of a material having elasticity, i.e. expanded polypropylene (para. [0041]; expanded polypropylene is known in the art to be highly elastic).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Hong et al. to incorporate a portion of the at least one sealing cover is formed of a material having elasticity, such as expanded polypropylene, as taught by Larsson when the material improves the thermal isolation for the energy storage cells and the cooling plates/heat dissipation member (Larsson, para. [0037]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. as applied to claim 13 above, and further in view of Kusunoki (US 2014/0093765).
Regarding claim 14, Hong et al. teaches a battery module wherein the cover plate comprising a protrusion protruding inwardly in a single direction (Figs. 1 and 2; the cover plate/top edge of 101 and 102 protrude inwardly in a single direction, i.e., in a downward direction).  Hong et al. is silent regarding a battery module wherein the cover plate is formed of a metal.  However, Kusunoki teaches that it is known in the art for a cover plate to be formed of metal (para. [0094]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover plate of the battery module of Hong et al. to be formed of a metal as metals are readily available and provide an increased structural integrity to the battery module.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6 and 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,930,985 (hereinafter Choi et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Choi et al. teaches a battery module comprising: 
a case providing an internal space (claim 1); 
a plurality of battery cells disposed in the internal space of the case (claim 1); and 
at least one cooling unit interposed between the plurality of battery cells to be in surface contact with the plurality of battery cells and dissipating heat generated by the plurality of battery cells (claim 1), 
wherein the case comprises (claim 1): 
a main frame having two open sides (claim 1); and 
side covers coupled to the two open sides of the main frame (claim 1).
Regarding claim 2, Choi et al. teaches the battery module of claim 1, wherein the at least one cooling unit comprises: 
a cooling plate disposed in such a manner that two surfaces of the cooling plate are in surface contact with the plurality of battery cells (claim 1); and 
a heat dissipating member coupled to the cooling plate and exposed outwardly of the main frame (claim 1).
Regarding claim 4, Choi et al. teaches the battery module of claim 1, wherein the main frame comprises two buffer plates positioned within the main frame, and the two buffer plates are spaced apart from each other by a predetermined distance (claim 1).
Regarding claim 5, Choi et al. teaches the battery module of claim 4, wherein the two buffer plates comprise at least one protrusion partially bent and protruding from the two buffer plates to be in contact with each other to provide a buffer space between the plurality of battery cells to allow for expansion of the plurality of battery cells (claim 1).
Regarding claim 6, Choi et al. teaches the battery module of claim 4, further comprising at least one of cell guides disposed and to correspond to contours of the plurality of battery cells (claims 2 and 3).
Regarding claim 8, Choi et a. teaches the battery module of claim 6, wherein the at least one cell guide is disposed on the two buffer plates or on a cooling plate disposed in the at least one cooling unit (claim 2).
Regarding claim 9, Choi et al. teaches the battery module of claim 3, wherein all of the main frame and the side covers are formed of a resin material, and are bonded to each other by laser welding (claim 4).
Regarding claim 10, Choi et al. teaches the battery module of claim 3, wherein the case further comprises at least one sealing cover coupled to a coupling portion between the main frame and the side covers, to seal the internal space (claim 5).
Regarding claim 11, Choi et al. teaches the battery module of claim 10, wherein a portion of the at least one sealing cover is formed of a material having elasticity (claim 6).
Regarding claim 12, Choi et al. teaches the battery module of claim 10, wherein the at least one sealing cover comprises a gas outlet to allow a gas from the plurality of battery cells to be discharged externally (claim 7).
Regarding claim 13, Choi et al. teaches the battery module of claim 3, wherein each of the side covers comprises: 
a side plate disposed to be in surface contact with the plurality of battery cells (claim 8); and 
a side frame disposed along a periphery of the side plate and bonded to the main frame (claim 8).
Regarding claim 14, Choi et al. teaches the battery module of claim 13, wherein the side cover plate is formed of a metal (claim 9), and comprises a protrusion protruding inwardly (claim 9).
Regarding claim 15, Choi et al. teaches the battery module of claim 2, further comprising an elastic member interposed between the heat dissipating member and the main frame (claim 10).
Regarding claim 16, Choi et al. teaches a battery module comprising: 
a case providing an internal space (claim 11); and 
a plurality of battery cells disposed in the internal space of the case (claim 11), 
wherein the case includes a main frame of which two sides are open, side covers coupled to the two open sides of the main frame to provide the internal space, and at least one sealing cover coupled to a coupling portion between the main frame and the side covers, to seal the internal space (claim 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Examiner, Art Unit 1724